DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art
The following is a list of the prior art relied upon in this action.
United States Patents
Patentee
United States Patent 6,701,703
Rabenecker
United States Patent 9,134,284
Laughlin
Foreign Patent Publications 
Patentee
German Patent Application Publication 4438077
Marzluf

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 12-18, 20-27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Laughlin in view of Rabenecker and Marzluf.
With regard to claims 12, 24, and 25 Laughlin teaches a gas sample analysis system having a chassis (reference item 10) located at a first location; e.g. a user facility (reference item 1).  The first location has a gas source (reference item 11) coupled to the gas sample analysis system.  The chassis has a gas sample inlet (reference item 101), a gas sample outlet (reference item 102), a processor/controller (reference item 105), and a communications device (reference item 106).
The gas sample analysis system will have valves that can open and close the inlet and outlet.  The communications device can transmit and receive sensor data over a network (reference item 30).  The gas sample analysis system has an analysis module that communicates with the processor/controller.  The analysis module has a plurality of gas sensors (reference item 104) including at least a first gas sensor and a second gas sensor that are in fluid communication with the gas sample inlet.  The first and second sensors can detect impurities in the gas source.  The first gas sensor and second gas sensor will transmit data signals that correlate to the gas concentrations to the processor/controller.  The processor/controller will, of course, have firmware and data processing software.  Finally, Laughlin teaches that the gas sample analysis system will communicate via the network with a server (reference item 20) that is located at a second location; i.e., a certification center (reference item 2).  The gas impurity data is then compared to thresholds to determine the threshold values have been exceeded.  The results of this comparison are sent back to the first location.   
Laughlin does not appear to teach that the analysis module can be removably coupled to the chassis.  However, Rabenecker teaches that it is known to provide an analysis module (reference item 2) as a removable item.
Laughlin does not appear to teach that the first gas sensor and second gas sensor are identical and where the processor/controller will compare the measured results from the sensors.  However, Marzluf teaches that it is known to provide a first gas sensor and second gas sensor (reference item 2) that are essentially identical.  Marzluf further teach an analysis system that can compare the measured values.  See, for example, paragraph 22.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Laughlin with the teachings of Rabenecker to provide the analysis module as a removable item so that it can be replaced in case of damage or to use new gas sensors.  Furthermore, it would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Laughlin with the teachings of Marzluf in order to provide two sensors that are essentially identical so that one can confirm the accuracy of the gas sensing results.  
With regard to claim 13 Laughlin's server at the second location can transmit instructions to the gas sample analysis system to shut down; i.e., close the gas sample inlet and outlet if there are extremely high level of impurities.
	With regard to claims 14 and 26 official notice is hereby taken that relays are well known.  The use of a relay would have been obvious in order to operate a valve to close the gas sample inlet; i.e., disable the gas source.
With regard to claim 15 Laughlin's server has memory that will store the sensor data.
With regard to claim 16 Laughlin's gas source can be a compressor or other gas source.
With regard to claim 17 Laughlin's gas can be breathing air that will be used by an individual such as a for a SCUBA diver, a person such as a fireman, or for a person at a hospital.
With regard to claims 18, 20, 27, and 29 Laughlin's gas sample analysis system will be operated upon the detection of change in flow rate, pressure or temperature as a result of the operation of the gas source. 
With regard to claims 21, 23, 24, 30, and 31 Laughlin's teaches that their system will monitor the gas sample for the presence of one or more gas concentrations or other impurities including carbon dioxide, carbon monoxide, hydrocarbons, water vapor, nitric oxide, sulfur dioxide, halogenated solvents, acetylene, halogenated hydrocarbons, oil and particles, oxygen, nitrogen dioxide, and/or odors.  Laughlin teaches that this list is "a non-exhaustive list of gas impurities the present inventions is capable of detecting."  Official notice is hereby taken that excess concentrations of some of these impurities (oils, particulates) can impact the sensing by some gas sensors.  Therefore, one of ordinary skill would find it obvious to operate oil and/or particulate sensors prior to operating other gas sensors so that one does not either contaminate the gas sensors and/or so that one does not obtain sensor data that may be compromised.
With regard to claim 22 official notice is hereby taken that assigning unique serial numbers for computing equipment and sensors is well known.  The use of unique serial numbers would have been obvious to allow tracing of the item's manufacture, lot number, production time, product version, etc.
Allowable Subject Matter
Claims 19 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:   the prior art do not appear to teach initiating the operation of a gas sample analysis system having all the claimed features in claim 12 or 25 where the gas sample analysis system is expressly for analyzing and certifying a gas supplied by a gas source for breathable consumption and where the analysis module is configured to detect activation of the air compressor by detecting a level of vibration or sound that exceeds a threshold level, the vibration or sound associated with activation of the air compressor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2855